         Case 3:19-cv-00933-VAB Document 54 Filed 07/12/19 Page 1 of 19



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

FEDERAL TRADE COMMISSION,
                                                 Case No. 3:19-cv-00933-VAB
       Plaintiff,

                v.

GRAND TETON PROFESSIONALS, LLC, et
al.,

       Defendants.

   STIPULATION TO ENTER PRELIMINARY INJUNCTION AS TO DEFENDANT
                      STARTUP MASTERS NJ INC.

       Plaintiff Federal Trade Commission (“FTC”) commenced this civil action on June 17,

2019, pursuant to Sections 13(b) and 19 of the FTC Act, 15 U.S.C. §§ 53(b) and 57b, Section

410(b) of the Credit Repair Organizations Act (“CROA”), 15 U.S.C. § 1679h(b), Section 6(b) of

the Telemarketing and Consumer Fraud and Abuse Prevention Act, 15 U.S.C. § 6105(b), the

Consumer Review Fairness Act (“CRFA”), 15 U.S.C. § 45b, Section 108(c) of the Truth in

Lending Act (“TILA”), 15 U.S.C. § 1607(c), and Section 918(c) of the Electronic Fund Transfers

Act (“EFTA”), 15 U.S.C. § 1693o(c). (ECF No. 1.) On June 18, 2019, on motion by the FTC,

the Court entered an ex parte temporary restraining order (“TRO”) with asset freeze and other

equitable relief against Defendants Grand Teton Professionals, LLC, 99th Floor, LLC, Mait

Management Inc., Demand Dynamics LLC, Atomium Corps Inc. (Wyoming), Atomium Corps

Inc. (Colorado), Startup Masters NJ Inc. (Wyoming), Startup Masters NJ Inc. (New Jersey), First

Incorporation Services Inc. (Wyoming), First Incoporation Services Inc. (Florida), Douglas

Filter, and Marcio G. Andrade. (ECF No. 33.) Now, the FTC and Defendant Startup Masters NJ

Inc. (New Jersey), by and through their undersigned counsel, have stipulated and agreed to the

entry of a preliminary injunction (“Order”). A proposed order is attached hereto.


                                          Page 1 of 19
         Case 3:19-cv-00933-VAB Document 54 Filed 07/12/19 Page 2 of 19



                                         FINDINGS OF FACT

By stipulation of the parties, the Court finds that:

A. The FTC and Stipulating Defendant have stipulated and agreed to the entry of this

   preliminary injunction order without any admission of wrongdoing or violation of law, and

   without a finding by the Court of law or fact other than stated below.

B. The Stipulating Defendant waives all rights to seek judicial review or otherwise challenge or

   contest the validity of this Order.

C. The FTC asserts that the Court has jurisdiction over the subject matter of this case, and there

   is good cause to believe that it will have jurisdiction over Defendants.

D. The FTC asserts that venue in the District of Connecticut is proper under 28 U.S.C. §

   1391(b) and (c) and 15 U.S.C. § 53(b).

E. The FTC asserts that there is good cause to believe that the Stipulating Defendant has

   engaged and is likely to continue to engage in acts or practices that violate Section 5(a) of the

   FTC Act, 15 U.S.C. § 45(a), CROA, 15 U.S.C. §§ 1679-1679l, the FTC’s Telemarketing

   Sales Rule (“TSR”), 16 C.F.R. Part 310, the CRFA, 15 U.S.C. § 45b, TILA, 15 U.S.C. §§

   1601-1666j, and its implementing Regulation Z, 12 C.F.R. Part 1026, and Section 907(a) of

   EFTA, 15 U.S.C. § 1693e(a), and its implementing Regulation E, 12 C.F.R. Part 1005, and

   that the FTC is therefore likely to prevail on the merits of this action.

F. The FTC asserts that there is good cause to believe that immediate and irreparable harm will

   result from the Stipulating Defendant’s alleged ongoing violations of Section 5(a) of the FTC

   Act, CROA, the TSR, the CRFA, TILA and Regulation Z, and EFTA and Regulation E

   unless the Stipulating Defendant is immediately restrained and enjoined by Order of this

   Court.



                                             Page 2 of 19
         Case 3:19-cv-00933-VAB Document 54 Filed 07/12/19 Page 3 of 19



G. The FTC asserts that there is good cause to believe that immediate and irreparable damage to

   the Court’s ability to grant effective final relief for consumers in the form of monetary

   restitution and/or disgorgement of ill-gotten gains will occur from the transfer, dissipation, or

   concealment by the Stipulating Defendant of its assets or business records unless the

   Stipulating Defendant is immediately restrained and enjoined by Order of this Court.

H. The FTC asserts that good cause exists for continuing the asset freeze over the Stipulating

   Defendant’s assets.

I. This order is in the public interest.

J. No security is required of any agency of the United States for issuance of a preliminary

   injunction, Fed. R. Civ. P. 65(c)).

                                              DEFINITIONS

       For the purpose of this Order, the following definitions shall apply:

A. “Asset” means any legal or equitable interest in, right to, or claim to, any property, wherever

   located and by whomever held.

B. “Consumer” means any Person.

C. “Credit Repair Service” means any service, in return for payment of money or other

   valuable consideration, for the express or implied purpose of: (1) improving any consumer’s

   credit report, credit record, credit history, credit profile, credit score, or credit rating; or (2)

   providing advice or assistance to any consumer with regard to any activity or service the

   purpose of which is to improve a consumer’s credit report, credit record, credit history, credit

   profile, credit score, or credit rating.

D. “Defendants” means Corporate Defendants and Individual Defendants, individually,

   collectively, or in any combination. “Corporate Defendants” means Grand Teton



                                               Page 3 of 19
        Case 3:19-cv-00933-VAB Document 54 Filed 07/12/19 Page 4 of 19



   Professionals, LLC, 99th Floor, LLC, Mait Management Inc., Demand Dynamics LLC,

   Atomium Corps Inc. (a Wyoming company), Atomium Corps Inc. (a Colorado company),

   Startup Masters NJ Inc. (a Wyoming company), Startup Masters NJ Inc. (a New Jersey

   company), First Incorporation Services Inc. (a Wyoming company), First Incoporation

   Services Inc. (a Florida company), and each of their subsidiaries, affiliates, successors, and

   assigns. “Individual Defendants” means Douglas Filter and Marcio G. Andrade,

   individually, collectively, or in any combination.

E. “Document” is synonymous in meaning and equal in scope to the usage of “document” and

   “electronically stored information” in Federal Rule of Civil Procedure 34(a), Fed. R. Civ. P.

   34(a), and includes writings, drawings, graphs, charts, photographs, sound and video

   recordings, images, Internet sites, web pages, websites, electronic correspondence, including

   e-mail and instant messages, contracts, accounting data, advertisements, FTP Logs, Server

   Access Logs, books, written or printed records, handwritten notes, telephone logs, telephone

   scripts, receipt books, ledgers, personal and business canceled checks and check registers,

   bank statements, appointment books, computer records, customer or sales databases and any

   other electronically stored information, including Documents located on remote servers or

   cloud computing systems, and other data or data compilations from which information can be

   obtained directly or, if necessary, after translation into a reasonably usable form. A draft or

   non-identical copy is a separate document within the meaning of the term.

F. “Electronic Data Host” means any person or entity in the business of storing, hosting, or

   otherwise maintaining electronically stored information. This includes, but is not limited to,

   any entity hosting a website or server, and any entity providing “cloud based” electronic

   storage.



                                           Page 4 of 19
             Case 3:19-cv-00933-VAB Document 54 Filed 07/12/19 Page 5 of 19



     G. “Person” means a natural person, an organization or other legal entity, including a

        corporation, partnership, sole proprietorship, limited liability company, association,

        cooperative, or any other group or combination acting as an entity.

     H. “Stipulating Defendant” means Startup Masters NJ Inc. (a New Jersey company) and its

        successors and assigns.

                                                    ORDER

                             PROHIBITED CREDIT REPAIR ACTIVITIES

I.      IT IS THEREFORE ORDERED that the Stipulating Defendant, the Stipulating

        Defendant’s officers, agents, employees, and attorneys, and all other persons in active

        concert or participation with them, who receive actual notice of this Order by personal

        service or otherwise, whether acting directly or indirectly, in connection with the advertising,

        marketing, promoting, or offering for sale of any Credit Repair Service, are temporarily

        restrained and enjoined from:

        A. Misrepresenting or assisting others in misrepresenting, expressly or by implication:

            1. That any Person can remove negative information or hard inquiries from any Person’s

                credit report, credit record, credit history, credit profile;

            2. That any Person will add any Person as an additional authorized user to any other

                Person’s credit card or line of credit account;

            3. That any Person can substantially improve any Person’s credit score or credit rating;

            4. That any Person is or was a victim of identity theft;

            5. That any Person is an additional authorized user on any other Person’s credit card or

                line of credit account; or




                                                  Page 5 of 19
     Case 3:19-cv-00933-VAB Document 54 Filed 07/12/19 Page 6 of 19



   6. Any other fact material to consumers concerning any Credit Repair Service, such as

       the total costs; any material restrictions, limitations, or conditions; or any material

       aspect of its performance, efficacy, nature, or central characteristics;

B. Charging or receiving money or other valuable consideration for the performance of any

   Credit Repair Service before such service is fully performed;

C. Failing to provide any Person with a written statement of “Consumer Credit File Rights

   Under State and Federal Law,” in the form and manner required by Section 405(a) of

   CROA, 15 U.S.C. § 1679c(a);

D. Failing to include in contracts for any Credit Repair Service the following required terms

   and conditions: (a) a full and detailed description of the services to be performed for the

   consumer, including all guarantees of performance and an estimate of the date by which

   the performance of the services (to be performed by Defendants or any other Person) will

   be complete or the length of the period necessary to perform such services, and (b) the

   specific conspicuous statement in bold face type, in immediate proximity to the space

   reserved for the consumer’s signature on the contract, regarding the consumers’ right to

   cancel the contracts without penalty or obligation at any time before the third business

   day after the date on which consumers signed the contracts;

E. Failing to provide any Person with a separate form with the heading “Notice of

   Cancellation,” in the form and manner required by Section 407(b) of CROA, 15 U.S.C. §

   1679e(b); and

F. Failing to provide any Person with a copy of a completed contract and all disclosures

   required under CROA and a copy of any other document such Person is required to sign.




                                        Page 6 of 19
           Case 3:19-cv-00933-VAB Document 54 Filed 07/12/19 Page 7 of 19



                              PROHIBITED BUSINESS ACTIVITIES

II.   IT IS THEREFORE ORDERED that the Stipulating Defendant, the Stipulating

      Defendant’s officers, agents, employees, and attorneys, and all other persons in active

      concert or participation with them, who receive actual notice of this Order by personal

      service or otherwise, whether acting directly or indirectly, in connection with the advertising,

      marketing, promoting, or offering for sale of any good or service, are temporarily restrained

      and enjoined from:

      A. Prohibiting any Person from speaking or publishing any truthful or non-defamatory

         negative comment or review about any other Person or their services, including, but not

         limited to, by imposing or threatening to impose a penalty or fee for speaking or

         publishing any truthful or non-defamatory negative comment or review about any other

         Person or their services;

      B. Including any provision in a form contract that (a) prohibits or restricts the ability of any

         Person who is a party to the form contract to make any written, oral, or pictorial review,

         performance assessment of, or other similar analysis of, including by electronic means,

         the goods, services, or conduct of any other Person, or (b) imposes a penalty or fee

         against any Person for making any written, oral, or pictorial review, performance

         assessment of, or other similar analysis of, including by electronic means, the goods,

         services, or conduct of any other Person;

      C. Prohibiting any Person from exercising their rights under any statute, rule, or agreement

         to dispute a charge placed on their credit or debit card or withdrawal from their bank

         account, including, but not limited to, by imposing or threatening to impose a penalty or




                                              Page 7 of 19
            Case 3:19-cv-00933-VAB Document 54 Filed 07/12/19 Page 8 of 19



          fee for exercising any right under any statute, rule, or agreement to dispute a charge

          placed on their credit or debit card or withdrawal from their bank account;

       D. Creating or causing to be created, directly or indirectly, a remotely created payment order

          as payment for any good or service offered or sold through telemarketing;

       E. Failing to disclose clearly and conspicuously in any advertisement for closed-end credit

          the amount or percentage of any downpayment, the terms of repayment (including the

          number of payments or period of repayment and the amount of any payment), the amount

          of any finance charge, and the annual percentage rate;

       F. Failing to obtain a written authorization signed or similarly authenticated from any

          Person before debiting such Person’s bank account on a recurring basis; and

       G. Failing to provide a copy of a written authorization signed or similarly authenticated from

          any Person before debiting such Person’s bank account on a recurring basis.

                  PROHIBITION ON RELEASE OF CUSTOMER INFORMATION

III.   IT IS FURTHER ORDERED that the Stipulating Defendant, the Stipulating Defendant’s

       officers, agents, employees, and attorneys, and all other persons in active concert or

       participation with any of them, who receive actual notice of this Order, whether acting

       directly or indirectly, are hereby temporarily restrained and enjoined from:

       A. Selling, renting, leasing, transferring, or otherwise disclosing, the name, address, birth

          date, telephone number, email address, credit card number, bank account number, Social

          Security number, or other financial or identifying information of any person that any

          Defendant obtained in connection with any activity that pertains to the subject matter of

          this Order; and




                                              Page 8 of 19
           Case 3:19-cv-00933-VAB Document 54 Filed 07/12/19 Page 9 of 19



      B. Benefitting from or using the name, address, birth date, telephone number, email address,

         credit card number, bank account number, Social Security number, or other financial or

         identifying information of any person that any Defendant obtained in connection with any

         activity that pertains to the subject matter of this Order.

      C. Provided, however, that the Stipulating Defendant may disclose such identifying

         information to a law enforcement agency, to their attorneys as required for their defense,

         as required by any law, regulation, or court order, or in any filings, pleadings or

         discovery in this action in the manner required by the Federal Rules of Civil Procedure

         and by any protective order in the case.

                                           ASSET FREEZE

IV.   IT IS FURTHER ORDERED that the Stipulating Defendant and its officers, agents,

      employees, and attorneys, and all other persons in active concert or participation with any of

      them, who receive actual notice of this Order, whether acting directly or indirectly, are

      hereby temporarily restrained and enjoined from:

      A. Transferring, liquidating, converting, encumbering, pledging, loaning, selling,

         concealing, dissipating, disbursing, assigning, relinquishing, spending, withdrawing,

         granting a lien or security interest or other interest in, or otherwise disposing of any

         Assets that are:

         1. owned or controlled, directly or indirectly, by any Defendant;

         2. held, in part or in whole, for the benefit of any Defendant;

         3. in the actual or constructive possession of any Defendant; or




                                              Page 9 of 19
         Case 3:19-cv-00933-VAB Document 54 Filed 07/12/19 Page 10 of 19



        4. owned or controlled by, in the actual or constructive possession of, or otherwise held

            for the benefit of, any corporation, partnership, asset protection trust, or other entity

            that is directly or indirectly owned, managed or controlled by any Defendant.

     B. Opening or causing to be opened any safe deposit boxes, commercial mail boxes, or

        storage facilities titled in the name of any Defendant or subject to access by any

        Defendant;

     C. Incurring charges or cash advances on any credit, debit, or ATM card issued in the name,

        individually or jointly, of any Corporate Defendant or any corporation, partnership, or

        other entity directly or indirectly owned, managed, or controlled by any Defendant or of

        which any Defendant is an officer, director, member, or manager. This includes any

        corporate bankcard or corporate credit card account for which any Defendant is, or was

        on the date that this Order was signed, an authorized signor; or

     D. Cashing any checks or depositing any money orders or cash received from consumers,

        clients, or customers of any Defendant.

     E. The Assets affected by this Section shall include: (1) all Assets of Defendants as of the

        time this Order is entered; and (2) Assets obtained by Defendants after this Order is

        entered if those Assets are derived from any activity that is the subject of the Complaint

        in this matter or that is prohibited by this Order. This Section does not prohibit any

        repatriation of foreign Assets specifically required by this order.

              DUTIES OF ASSET HOLDERS AND OTHER THIRD PARTIES

V.   IT IS FURTHER ORDERED that any financial or brokerage institution, Electronic Data

     Host, credit card processor, payment processor, merchant bank, acquiring bank, independent

     sales organization, third party processor, payment gateway, insurance company, business



                                            Page 10 of 19
    Case 3:19-cv-00933-VAB Document 54 Filed 07/12/19 Page 11 of 19



entity, or person who receives actual notice of this Order (by service or otherwise) that: (a)

has held, controlled, or maintained custody, through an account or otherwise, of any

Document on behalf of the Stipulating Defendant or any Asset that has been owned or

controlled, directly or indirectly, by the Stipulating Defendant; held, in part or in whole, for

the benefit of the Stipulating Defendant; in the actual or constructive possession of the

Stipulating Defendant; or owned or controlled by, in the actual or constructive possession of,

or otherwise held for the benefit of, any corporation, partnership, asset protection trust, or

other entity that is directly or indirectly owned, managed or controlled by the Stipulating

Defendant; (b) has held, controlled, or maintained custody, through an account or otherwise,

of any Document or Asset associated with credits, debits, or charges made on behalf of the

Stipulating Defendant, including reserve funds held by payment processors, credit card

processors, merchant banks, acquiring banks, independent sales organizations, third party

processors, payment gateways, insurance companies, or other entities; or (c) has extended

credit to the Stipulating Defendant, including through a credit card account, shall:

A. Hold, preserve, and retain within its control and prohibit the withdrawal, removal,

   alteration, assignment, transfer, pledge, encumbrance, disbursement, dissipation,

   relinquishment, conversion, sale, or other disposal of any such Document or Asset, as

   well as all Documents or other property related to such Assets, except by further order of

   this Court;

B. Deny any person access to any safe deposit box, commercial mail box, or storage facility

   that is titled in the name of the Stipulating Defendant, either individually or jointly, or

   otherwise subject to access by the Stipulating Defendant;




                                       Page 11 of 19
    Case 3:19-cv-00933-VAB Document 54 Filed 07/12/19 Page 12 of 19



C. Provide FTC, within three (3) days of receiving a copy of this Order, a sworn statement

   setting forth, for each Asset or account covered by this Section:

   1. The identification number of each such account or Asset;

   2. The balance of each such account, or a description of the nature and value of each

       such Asset as of the close of business on the day on which this Order is served, and, if

       the account or other Asset has been closed or removed, the date closed or removed,

       the total funds removed in order to close the account, and the name of the person or

       entity to whom such account or other Asset was remitted; and

   3. The identification of any safe deposit box, commercial mail box, or storage facility

       that is either titled in the name, individually or jointly, of the Stipulating Defendant,

       or is otherwise subject to access by the Stipulating Defendant; and

D. Upon the request of FTC counsel, promptly provide FTC counsel with copies of all

   records or other Documents pertaining to any account covered by this Section or Asset,

   including originals or copies of account applications, account statements, signature cards,

   checks, drafts, deposit tickets, transfers to and from the accounts, including wire transfers

   and wire transfer instructions, all other debit and credit instruments or slips, currency

   transaction reports, 1099 forms, and all logs and records pertaining to safe deposit boxes,

   commercial mail boxes, and storage facilities.

E. Provided, however, that a financial institution does not have to provide the information

   required in sub-sections C and D if (1) the financial institution has complied with the

   similar provisions set forth in the TRO, and (2) the information provided has not

   changed.




                                       Page 12 of 19
           Case 3:19-cv-00933-VAB Document 54 Filed 07/12/19 Page 13 of 19



                        FINANCIAL DISCLOSURES AND ACCOUNTING

VI.    IT IS FURTHER ORDERED that the Stipulating Defendant, within five (5) days of service

       of this Order upon it, shall prepare and deliver to FTC counsel:

       A. Completed financial statements on the forms attached to the TRO as Attachment B

          (Financial Statement of Corporate Defendant);

       B. Completed the form attached to the TRO as Attachment C (IRS Form 4506, Request for

          Copy of a Tax Return); and

       C. Provided, however, that the Stipulating Defendant does not have to provide the

          information required in sub-sections A and B if (1) the Stipulating Defendant has

          complied with the similar provisions set forth in the TRO, and (2) the information

          provided has not changed.

                                FOREIGN ASSET REPATRIATION

VII.   IT IS FURTHER ORDERED that within five (5) days following the service of this Order,

       the Stipulating Defendant shall:

       A. Provide FTC counsel with a full accounting, verified under oath and accurate as of the

          date of this Order, of all Assets, Documents, and accounts outside of the United States

          which are: (1) titled in the name, individually or jointly, of the Stipulating Defendant; (2)

          held by any person or entity for the benefit of the Stipulating Defendant or for the benefit

          of, any corporation, partnership, asset protection trust, or other entity that is directly or

          indirectly owned, managed or controlled by the Stipulating Defendant; or (3) under the

          direct or indirect control, whether jointly or singly, of the Stipulating Defendant;

       B. Take all steps necessary to provide FTC counsel access to all Documents and records that

          may be held by third parties located outside of the territorial United States of America,



                                              Page 13 of 19
            Case 3:19-cv-00933-VAB Document 54 Filed 07/12/19 Page 14 of 19



           including signing the Consent to Release of Financial Records appended to this Order as

           Attachment D.

        C. Transfer to the territory of the United States and all Documents and Assets located in

           foreign countries which are: (1) titled in the name, individually or jointly, of the

           Stipulating Defendant; (2) held by any person or entity for the benefit of the Stipulating

           Defendant or for the benefit of, any corporation, partnership, asset protection trust, or

           other entity that is directly or indirectly owned, managed or controlled by the Stipulating

           Defendant; or (3) under the direct or indirect control, whether jointly or singly, of the

           Stipulating Defendant; and

        D. The same business day as any repatriation, (1) notify FTC counsel of the name and

           location of the financial institution or other entity that is the recipient of such Documents

           or Assets; and (2) serve this Order on any such financial institution or other entity.

                           NON-INTERFERENCE WITH REPATRIATION

VIII.   IT IS FURTHER ORDERED that the Stipulating Defendant, the Stipulating Defendant’s

        officers, agents, employees, and attorneys, and all other persons in active concert or

        participation with any of them, who receive actual notice of this Order, whether acting

        directly or indirectly, are hereby temporarily restrained and enjoined from taking any action,

        directly or indirectly, which may result in the encumbrance or dissipation of foreign Assets,

        or in the hindrance of the repatriation required by this Order, including, but not limited to:

        A. Sending any communication or engaging in any other act, directly or indirectly, that

           results in a determination by a foreign trustee or other entity that a “duress” event has

           occurred under the terms of a foreign trust agreement until such time that all Defendants’

           Assets have been fully repatriated pursuant to this Order; or



                                               Page 14 of 19
          Case 3:19-cv-00933-VAB Document 54 Filed 07/12/19 Page 15 of 19



      B. Notifying any trustee, protector or other agent of any foreign trust or other related entities

         of either the existence of this Order, or of the fact that repatriation is required pursuant to

         a court order, until such time that all the Stipulating Defendant’s Assets have been fully

         repatriated pursuant to this Order.

                                 CONSUMER CREDIT REPORTS

IX.   IT IS FURTHER ORDERED that the FTC may obtain credit reports concerning the

      Stipulating Defendant pursuant to Section 604(a)(1) of the Fair Credit Reporting Act, 15

      U.S.C. 1681b(a)(1), and that, upon written request, any credit reporting agency from which

      such reports are requested shall provide them to the FTC.

                                 PRESERVATION OF RECORDS

X.    IT IS FURTHER ORDERED that the Stipulating Defendant, the Stipulating Defendant’s

      officers, agents, employees, and attorneys, and all other persons in active concert or

      participation with any of them, who receive actual notice of this Order, whether acting

      directly or indirectly, are hereby temporarily restrained and enjoined from:

      A. Destroying, erasing, falsifying, writing over, mutilating, concealing, altering, transferring,

         or otherwise disposing of, in any manner, directly or indirectly, Documents that relate to:

         (1) the business, business practices, Assets, or business or personal finances of any

         Defendant; (2) the business practices or finances of entities directly or indirectly under

         the control of any Defendant; or (3) the business practices or finances of entities directly

         or indirectly under common control with any other Defendant; and

      B. Failing to create and maintain Documents that, in reasonable detail, accurately, fairly, and

         completely reflect the Stipulating Defendant’s incomes, disbursements, transactions, and

         use of the Stipulating Defendant’s Assets.



                                               Page 15 of 19
            Case 3:19-cv-00933-VAB Document 54 Filed 07/12/19 Page 16 of 19



                             REPORT OF NEW BUSINESS ACTIVITY

XI.    IT IS FURTHER ORDERED that the Stipulating Defendant, the Stipulating Defendant’s

       officers, agents, employees, and attorneys, and all other persons in active concert or

       participation with any of them, who receive actual notice of this Order, whether acting

       directly or indirectly, are hereby temporarily restrained and enjoined from creating,

       operating, or exercising any control over any business entity, whether newly formed or

       previously inactive, including any partnership, limited partnership, joint venture, sole

       proprietorship, or corporation, without first providing FTC counsel with a written statement

       disclosing: (1) the name of the business entity; (2) the address and telephone number of the

       business entity; (3) the names of the business entity’s officers, directors, principals,

       managers, and employees; and (4) a detailed description of the business entity’s intended

       activities.

                          DISTRIBUTION OF ORDER BY DEFENDANTS

XII.   IT IS FURTHER ORDERED that the Stipulating Defendant shall immediately provide a

       copy of this Order to each affiliate, telemarketer, marketer, sales entity, successor, assign,

       member, officer, director, employee, agent, independent contractor, attorney, spouse,

       subsidiary, division, and representative of the Stipulating Defendant, and shall, within ten

       (10) days from the date of entry of this Order, and provide the FTC with a sworn statement

       that this provision of the Order has been satisfied, which statement shall include the names,

       physical addresses, phone number, and email addresses of each such person or entity who

       received a copy of the Order. Furthermore, the Stipulating Defendant shall not take any

       action that would encourage officers, agents, members, directors, employees, salespersons,

       independent contractors, attorneys, subsidiaries, affiliates, successors, assigns or other



                                               Page 16 of 19
            Case 3:19-cv-00933-VAB Document 54 Filed 07/12/19 Page 17 of 19



        persons or entities in active concert or participation with them to disregard this Order or

        believe that they are not bound by its provisions.

                                       SERVICE OF THIS ORDER

XIII.   IT IS FURTHER ORDERED that copies of this Order may be served by any means,

        including facsimile transmission, electronic mail or other electronic messaging, personal or

        overnight delivery, U.S. Mail or FedEx, by agents and employees of the FTC, by any law

        enforcement agency, or by private process server, upon the Stipulating Defendant or any

        person (including any financial institution) that may have possession, custody or control of

        any Asset or Document of the Stipulating Defendant, or that may be subject to any provision

        of this Order pursuant to Rule 65(d)(2) of the Federal Rules of Civil Procedure. For purposes

        of this Section, service upon any branch, subsidiary, affiliate or office of any entity shall

        effect service upon the entire entity.

                         CORRESPONDENCE AND SERVICE ON THE FTC

XIV.    IT IS FURTHER ORDERED that, for the purpose of this Order, all correspondence and

        service of pleadings on the FTC shall be addressed to: Gregory A. Ashe and Ioana R.

        Gorecki, Federal Trade Commission, 600 Pennsylvania Avenue NW, Room CC-10232,

        Washington, D.C. 20580, email: gashe@ftc.gov and igorecki@ftc.gov.

                                   RETENTION OF JURISDICTION

 XV.    IT IS FURTHER ORDERED that this Court shall retain jurisdiction of this matter for all

        purposes.




                                                 Page 17 of 19
        Case 3:19-cv-00933-VAB Document 54 Filed 07/12/19 Page 18 of 19



   IT IS SO STIPULATED:

 /s/Gregory A. Ashe                        /s/A. Nicole Phillips (with permission)
GREGORY A. ASHE (Bar No. PHV09777)        A. NICOLE PHILLIPS
IOANA R. GORECKI (Bar No. PHV10094)       Montgomery McCracken Walker & Rhoads
Federal Trade Commission                  LLP
600 Pennsylvania Avenue NW                1735 Market Street
Washington, DC 20580                      Philadelphia, PA 19103
Telephone: 202-326-3719 (Ashe)            Telephone: 215-772-7283
Telephone: 202-326-2077 (Gorecki)         Facsimile: 215-731-3781
Facsimile: 202-326-3768                   Email: nphillips@mmwr.com
Email: gashe@ftc.gov, igorecki@ftc.gov
                                          Attorney for Defendant Startup Masters NJ
JOHN HUGHES (CT 05289)                    Inc. (New Jersey)
Assistant United States Attorney
Chief of Civil Division
157 Church Street
New Haven, CT 06510
Telephone: 203-821-3700
Facsimile: 203-773-5373
Email: john.hughes@usdoj.gov

Attorneys for Plaintiff
FEDERAL TRADE COMMISSION




                                   Page 18 of 19
        Case 3:19-cv-00933-VAB Document 54 Filed 07/12/19 Page 19 of 19




                                CERTIFICATE OF SERVICE

The undersigned hereby certifies that on July 12, 2019, a true and correct copy of (1)
STIPULATION TO ENTER PRELIMINARY INJUNCTION AS TO DEFENDANT
STARTUP MASTERS NJ INC. and (2) [proposed] STIPULATED PRELIMINARY
INJUNCTION AS TO DEFENDANT STARTUP MASTERS NJ INC. were filed
electronically with the United States District Court for the District of Connecticut using the
CM/ECF system, which sent notification to all parties of interest participating in the CM/ECF
system.

The undersigned counsel further certifies that a true and correct copy of (1) STIPULATION TO
ENTER PRELIMINARY INJUNCTION AS TO DEFENDANT STARTUP MASTERS NJ
INC. and (2) [proposed] STIPULATED PRELIMINARY INJUNCTION AS TO
DEFENDANT STARTUP MASTERS NJ INC. will be emailed to the following non-CM/ECF
participants:
        Richard Newman, Esq.
        A. Nicole Phillips, Esq.
        Atomium Corps Inc. (Colorado)
        First Incorporation Services Inc. (Florida)

                                             /s/Gregory A. Ashe
                                             Attorney for Plaintiff Federal Trade Commission




                                         Page 19 of 19
